NO. 07-03-0079-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL E

                                   AUGUST 22, 2003

                         ______________________________


                       JAMES WARREN BRIGHT, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 16,336; HONORABLE CECIL G. PURYEAR, JUDGE

                        _______________________________

Before REAVIS and CAMPBELL, JJ, and BOYD, S.J.1


      Appellant brought this appeal from an order of the trial court denying his motion for

appointment of counsel pursuant to Chapter 64 of the Code of Criminal Procedure to aid

him in his proceeding seeking DNA testing. On May 29, 2003, this court entered its order



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
abating the appeal and remanding the matter to the trial court for the purpose of

determining if appellant was indigent and thus entitled to the furnishing of a clerk’s record

and the appointment of an attorney.


       We have been advised that the trial court has now found appellant to be indigent

and appointed an attorney to represent him on the DNA application. Thus, the relief for

which appellant sought and was initially denied, has now been afforded him. This appeal

has now become moot.


       Accordingly, the appeal is now reinstated and because of its mootness, must be,

and is hereby, dismissed.



                                                  John T. Boyd
                                                  Senior Justice

Do not publish.




                                             2